Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 3, 7-8, 12, 21 and 23 are withdrawn in view of the amendments and/or remarks thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Becker (43,487) on 7/25/2022.
The application has been amended as follows: 

	Claims 3 and 23 are canceled.

Allowable Subject Matter
Claims 1, 5-8, 10-13, 15, 21-22, 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:


With respect to claims 1, 5-8, 10-12, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein the first set of fins is attached inside the first fluid chamber perpendicularly to the second set of fins attached inside the second fluid chamber”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Tsai as modified by Lovgren teaches many of the limitations of claim 1 as per the rejection to claim 2 on page 6 of the final office action, neither Tsai nor Lovgren, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claims 13, 15, 21-22, the allowability resides in the overall structure of the device as recited in independent claim 13 and at least in part because claim 13 recites, “wherein the first set of fins is attached inside the first fluid chamber perpendicularly to the second set of fins attached inside the second fluid chamber”.
The aforementioned limitations in combination with all remaining limitations of claim 13 are believed to render said claim 13 and all claims dependent therefrom patentable over the art of record.

While Tsai as modified by Lovgren and Boday teaches many of the limitations of claim 13 as per the rejection to claim 14 on pages 11-12 of the final office action, neither Tsai nor Lovgren nor Boday, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 13.

With respect to claim 25, the allowability resides in the overall structure of the device as recited in independent claim 25 and at least in part because claim 25 recites, “wherein the first set of fins is attached inside the first fluid chamber perpendicularly to the second set of fins attached inside the second fluid chamber”.
The aforementioned limitations in combination with all remaining limitations of claim 25 are believed to render said claim 25 and all claims dependent therefrom patentable over the art of record.

While Tsai as modified by Lovgren and Boday teaches many of the limitations of claim 25 as per pages 11-12 of the final office action, neither Tsai nor Lovgren nor Boday, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 25.

With respect to claim 26, the allowability resides in the overall structure of the device as recited in independent claim 26 and at least in part because claim 26 recites, “wherein the first set of fins and second set of fins are attached such that the fins are staggered so that each of the fins of the first set of fins is aligned between two fins of the second set of fins”.
The aforementioned limitations in combination with all remaining limitations of claim 26 are believed to render said claim 26 and all claims dependent therefrom patentable over the art of record.

While Tsai as modified by Lovgren teaches many of the limitations of claim 26 as per the previous rejection to claim 2 on page 6 of the final office action, neither Tsai nor Lovgren, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835